Filed 3/7/16 P. v. Powell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C077925

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. CM041770,
                                                                                  CM038092, CM041876)
         v.

CHRISTINA MAE POWELL,

                   Defendant and Appellant.




         Appointed counsel for defendant Christina Mae Powell has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the three underlying cases. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)



                                                             1
Case No. CM038092
        On February 6, 2013, defendant was charged with a single count of child
endangerment. (Pen. Code, § 273a, subd. (a).)1 She pleaded no contest as charged in
exchange for dismissal with a Harvey waiver2 of case No. CM034956 and the
prosecution’s agreement not to oppose her participation in a rehabilitation program. The
parties stipulated to the following factual basis for the plea: Defendant gave birth to a
child who tested positive for methamphetamine. Defendant was put on a safety plan and
placed with the newborn in a residential treatment facility for chemically dependent
women and their children. She admitted that she began using methamphetamine during
her third trimester of pregnancy, did not inform her doctor of her use, and knew her drug
use was dangerous to her unborn child. She also admitted she last ingested
methamphetamine on December 10, 2012.
        On August 14, 2013, the trial court granted defendant’s unopposed motion to
withdraw her plea. Thereafter, defendant was charged by amended complaint with felony
child endangerment (§ 273a, subd. (a)) and misdemeanor being under the influence of a
controlled substance (Health & Saf. Code, § 11550, subd. (a)). She entered a plea of no
contest to the misdemeanor charge. The remaining charge and case No. CM034956 were
dismissed on the People’s motion. The parties stipulated to the same factual basis for the
plea.
        On August 29, 2013, the trial court suspended imposition of sentence and placed
defendant on summary probation for three years subject to specified terms and
conditions, including 90 days in county jail with credit for time served (by agreement of
counsel). The court imposed a $140 restitution fine (§ 1202.4, subd. (b)); a



1   Undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal. 3d 754 (Harvey).

                                             2
$140 probation revocation fine, stayed pending successful completion of probation
(§ 1202.44); a $30 criminal conviction assessment (Gov. Code, § 70373); a $40 court
operations assessment (§ 1465.8); and a $25 OR (own recognizance) release fee (Gov.
Code, § 29550).
       On July 1, 2014, the district attorney filed a petition for revocation of probation
alleging defendant violated probation by possessing a controlled substance without a
prescription in violation of Business and Professions Code section 4060.
       On October 2, 2014, the trial court took judicial notice of defendant’s consolidated
plea entered in cases No. CM041770 and No. CM041876 (as discussed post) and found
her in violation of probation.
Case No. CM041770
       On August 25, 2014, defendant was charged by criminal complaint with forgery
(§ 470, subd. (d)—count 1), identity theft (§ 530.5, subd. (a)—count 2), petty theft with
three prior theft convictions (§ 666, subd. (a)—count 3), and theft from an elder or
dependent adult (§ 368, subd. (d)—count 4). The complaint alleged that as to counts 1, 2,
and 3 defendant had suffered five prior prison terms. (§ 667.5, subd. (b).)
Case No. CM041876
       On September 12, 2014, defendant was charged by criminal complaint with
unlawful driving or taking a vehicle with a prior vehicle theft conviction (Veh. Code,
§ 10851; Pen. Code, § 666.5—count 1), receiving stolen property (§ 496, subd. (a)—
count 2), identity theft (§ 530.5, subd. (a)—count 3), and possession of a smoking device
(Health & Saf. Code, § 11364.1, subd. (a)(1)—count 4). The information alleged that as
to counts 1, 2, and 3 defendant had suffered two prior prison terms (§ 667.5, subd. (b))
and, at the time of the commission of those offenses, was released on bail or her own
recognizance in case No. CM041770 (§ 12022.1).
Consolidated Plea (Cases No. CM041770 and No. CM041876)
       Defendant entered a consolidated plea as follows:

                                              3
       In case No. CM041770, defendant pleaded no contest to forgery (count 1) and
admitted to one prior prison term in exchange for dismissal with a Harvey waiver of all
remaining charges and allegations against her. The parties stipulated to the following
factual basis to substantiate the plea: Defendant took blank checks from the home of the
elderly victim, R.M. She used and endorsed one of the checks with the victim’s name to
purchase groceries and obtain cash from a Safeway store.
       In case No. CM041876, defendant pleaded no contest to receiving stolen property
(count 2) and identity theft (count 3) in exchange for dismissal with a Harvey waiver of
all remaining charges and allegations against her. The parties stipulated to the following
factual basis to substantiate the plea: Defendant was stopped while driving a stolen
vehicle. An inventory search of the car revealed, among other things, an envelope
containing various receipts in defendant’s name; property, including credit cards,
belonging to various victims; a checking account checkbook in the names of a trust and
two of its trustees, with several blank and handwritten, partially completed checks made
payable to defendant for various amounts; a deposit slip in the name of another victim;
Social Security cards and numbers of various victims; another victim’s driver’s license;
and a piece of paper with another victim’s credit card number, expiration date, and CCV
(credit card verification) number. The search also revealed multiple pages of binder
paper containing information regarding numerous victims’ Social Security numbers,
dates of birth, addresses, driver’s licenses, and identification numbers.
Consolidated Sentence (Cases No. CM041770, No. CM041876, and No. CM038092)
       The trial court denied probation and sentenced defendant to a consolidated
aggregate term of five years four months in county prison (§ 1170, subd. (h)) as follows:
       In case No. CM041770, the court sentenced defendant to three years (the upper
term) on count 1, plus a consecutive one-year term for the prior prison term.




                                              4
       In case No. CM041876, the court sentenced defendant to two consecutive eight-
month terms (one-third the middle term) for counts 2 and 3, to be served consecutively to
the sentence in case No. CM041770.
       In case No. CM038092, the court terminated probation and ordered defendant to
serve 90 days in county jail, to be served concurrently with the sentences imposed in
cases No. CM041770 and No. CM041876.
       The court imposed fees, fines, and assessments as follows:
       In case No. CM041770, the court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), an $850 fine (§ 672), a $39 theft fine (§ 1202.5), a $30 criminal conviction
assessment (Gov. Code, § 70373), and a $40 court operations assessment (§ 1465.8), and
reserved jurisdiction to determine victim restitution as to R.M.
       In case No. CM041876, the court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), a $30 criminal conviction assessment (Gov. Code, § 70373), a $40 court
operations assessment (§ 1465.8), victim restitution to S.S. in the amount of $750, and
victim restitution to P.G. in the amount of $28, reserving jurisdiction to set and modify
victim restitution as to those and other victims.
       In case No. CM038092, the court ordered that all previously imposed fees and
fines be paid, and lifted the stay on the previously imposed $140 restitution fine pursuant
to section 1202.44.
       Finally, the court awarded defendant 101 days of presentence custody credit
(51 actual days plus 50 conduct credits) in case No. CM041770 and none in case
No. CM041876.
       Defendant filed a timely notice of appeal as to all three cases.
                                             II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a

                                              5
supplemental brief within 30 days of the date of filing of the opening brief. More than
30 days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                           RAYE             , P. J.



We concur:



        MAURO               , J.



        DUARTE              , J.




                                            6